                      Case 1:20-cv-01168-ABJ Document 25 Filed 05/19/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


                     Ayman Saleh, et al.                       )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-01168-ABJ
               Khalifa Bin Zayed Al Nahyan                     )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendants President Khalifa Bin Zayed Al Nahyan and Crown Prince Mohamed Bin Zayed Al Nahyan                 .


Date:          05/19/2021                                                               /s/ Z.W. Julius Chen
                                                                                          Attorney’s signature


                                                                             Z.W. Julius Chen (D.C. Bar No. 1002635)
                                                                                     Printed name and bar number
                                                                               Akin Gump Strauss Hauer & Feld LLP
                                                                                       2001 K Street N.W.
                                                                                     Washington, D.C. 20006

                                                                                                Address

                                                                                       chenj@akingump.com
                                                                                            E-mail address

                                                                                          (202) 887-4475
                                                                                          Telephone number

                                                                                          (202) 887-4288
                                                                                             FAX number
